If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re BALDWIN, Minors.                                               July 21, 2022

                                                                     No. 358950
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 2019-000349-NA


Before: SHAPIRO, P.J., and RICK and GARRETT, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
minor children, AFB and ALB, under MCL 712A.19b(3)(c)(i), (g), and (j).1 For the reasons set
forth in this opinion, we affirm.

                                       I. BACKGROUND

        The children were removed from respondent’s care in February 2019 because respondent
and the children’s father were both struggling with substance abuse issues. AFB tested positive
for the presence of cocaine and opiates when she was born approximately three months earlier.
During the proceedings, respondent was offered myriad court-ordered services, including
parenting classes, individual therapy with a substance abuse component, random drug screens,
Infant Mental Health (IMH) services, and the opportunity to visit her children. Further, she entered
inpatient substance abuse treatment twice during the proceedings, but each time relapsed and
resumed using drugs. Following a hearing in September 2021, the trial court found clear and
convincing evidence to terminate respondent’s parental rights under MCL 712A.19b(3)(c)(i), (g),



1
  Although the court also identified MCL 712A.19b(3)(c)(ii) as an additional statutory basis for
terminating respondent’s parental rights, it did not identify the “other conditions” that supported
termination under this ground. Petitioner concedes that termination under § 19b(3)(c)(ii) was
improper, but it argues, and we agree, that any error in relying on this ground was harmless because
the trial court’s decision is supported by other statutory grounds for termination.



                                                -1-
and (j), and also found that termination of respondent’s parental rights was in the children’s best
interests.2

                      II. REASONABLE EFFORTS AT REUNIFICATION

         Respondent first argues that the trial court erred by terminating her parental rights to the
children because the Department of Health and Human Services (DHHS) failed to make reasonable
efforts to reunify her with the children. We disagree.3

       The Legislature “has expressed an unmistakable preference that the DHHS offer services
to every parent at risk of losing parental rights.” In re Simonetta, ___ Mich App ___, ___; ___
NW2d ___ (2022) (Docket No. 357909); slip op at 3. These services generally include assistance
with overcoming a drug addiction, psychological evaluations and other mental health supports,
and assistance with securing housing and a legal source of income. Id. This Court further
explained DHHS’s obligation to undertake reasonable efforts to reunify a family:

       “Reasonable efforts to reunify the child and family must be made in all cases except
       those involving aggravated circumstances[.]” [In re Mason, 486 Mich 142, 152;
       782 NW2d 747 (2010)] (cleaned up). Absent aggravating circumstances, the
       DHHS “has an affirmative duty to make reasonable efforts to reunify a family
       before seeking termination of parental rights.” In re Hicks/Brown, 500 Mich 79,
       85; 893 NW2d 637 (2017). “As part of these reasonable efforts, the [DHHS] must
       create a service plan outlining the steps that both it and the parent will take to rectify
       the issues that led to court involvement and to achieve reunification.” Id. at 85-86.
       [In re Simonetta, ___ Mich App at ___; slip op at 3-4.]

While the DHHS has a responsibility to undertake reasonable efforts to provide services to support
the reunification of the family, a respondent also has a commensurate responsibility to participate
in, and benefit from, the services offered. In re Atchley, ___ Mich App ___, ___; ___ NW2d ___
(2022) (Docket Nos. 358502 & 358503); slip op at 3.




2
 The court also terminated the parental rights of the children’s father, but he is not a party to this
appeal.
3
  To properly preserve an argument that DHHS did not provide adequate services to support the
goal of reuniting the family, a respondent is required to object or otherwise indicate that the
services provided were not adequate. In re Atchley, ___ Mich App ___, ___; ___ NW2d ___
(2022) (Docket Nos. 358502 & 358503); slip op at 2. A review of the record in this case fails to
disclose that respondent objected to the case-service plan in the trial court or otherwise challenged
the adequacy of the services offered. Accordingly, this issue is unpreserved. Unpreserved issues
are reviewed for plain error affecting respondent’s substantial rights. In re VanDalen, 293 Mich
App 120, 135; 809 NW2d 412 (2011). “An error has affected a party’s substantial rights when
there is a showing of prejudice, i.e., that the error affected the outcome of the lower court
proceedings.” In re Pederson, 331 Mich App 445, 463; 951 NW2d 704 (2020) (quotation marks
and citation omitted).


                                                  -2-
        Respondent argues that she was not provided with the assistance she needed to complete
her treatment plan, nor the necessary tools to be successful. Respondent does not elaborate on this
argument, other than to allege that DHHS failed to refer her to “specialized substance abuse
treatment.” However, while faulting the DHHS for not providing “necessary and appropriate
services” to meet respondent’s individualized needs in a timely fashion, respondent does not
explain what additional or different services she believes should have been offered.

        The record reflects that DHHS undertook reasonable efforts to provide respondent with
necessary and appropriate services to reunify her with her children. The caseworker, Jahada
Turner, testified that respondent was referred for parenting classes and individual therapy with a
substance abuse component eight times over the course of the proceedings. Instead of fulfilling
her commensurate responsibility to participate in services, respondent offered excuses for not
consistently participating, including that she was still working on herself, had transportation
problems, and was being held back by her unhealthy relationship with respondent-father. The
principal barrier to reunification was respondent’s substance abuse. Turner explained that
respondent attended inpatient rehabilitation twice during the proceedings, but each time after she
was released, she relapsed and began abusing substances again. Respondent admitted that she was
not fully compliant with participating in parenting classes and individual therapy because she had
consistently relapsed and was still abusing drugs. At the time of the termination hearing in
September 2021, respondent had just entered inpatient rehabilitation treatment for the third time
during the pendency of this case, and while respondent’s peer recovery coach testified that
respondent was serious about achieving and maintaining sobriety, the record reflects that she had
a pattern of continuously abusing substances after being discharged from inpatient treatment.
During the 2-1/2 years this case was pending, she never consistently refrained from abusing
substances.

        Respondent also did not fully comply with the parenting time that she was offered with her
children. Turner described her attendance as only partially compliant. Although the visits that
respondent attended went well, respondent missed nearly as many visits as she attended, and she
gave multiple excuses for not being fully compliant, such as oversleeping, not having
transportation, or simply forgetting. Notably, respondent was provided with bus tickets to access
court-ordered services, and many of the services were offered over Zoom, which made them easier
to access.

       In sum, the record reflects that respondent was offered multiple services to assist her in
overcoming her substance abuse addiction and overcoming the barriers to reunification, but she
did not comply with and participate in these services, which hindered her ability to reunify with
her children. The record does not support respondent’s argument that DHHS failed to make
reasonable efforts to reunify her with her children.

             III. STATUTORY GROUNDS AND BEST-INTERESTS ANALYSIS




                                               -3-
       Respondent also argues that the trial court erred by finding that clear and convincing
evidence supported a statutory ground for termination, and by finding that termination of her
parental rights was in the children’s best interests. We disagree.4

         “A court may terminate a respondent’s parental rights if one or more of the statutory
grounds for termination listed in MCL 712A.19b(3) have been proven by clear and convincing
evidence.” In re Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012). Termination is proper
under MCL 712A.19b(3)(c)(i) if (1) more than 182 days have elapsed since the issuance of the
initial dispositional order, (2) “[t]he conditions that led to the adjudication continue to exist,” and
(3) “there is no reasonable likelihood that the conditions will be rectified within a reasonable time
considering the child’s age.” MCL 712A.19b(3)(c)(i).

        The trial court entered the initial dispositional order on May 24, 2019. The order
terminating respondent’s parental rights was entered more than two years later on September 23,
2021. The principal condition that led to the children’s adjudication was respondent’s drug
addiction. As part of her treatment plan, respondent was ordered to participate in parenting classes,
individual therapy with a substance abuse component, supervised parenting time, random drug
screens, IMH therapy, and to obtain and maintain suitable housing and a legal source of income.
While this case was pending, respondent entered inpatient drug treatment twice, but, as noted, each
time resumed abusing drugs after her discharge. Respondent was also referred for parenting
classes and individual therapy eight times during the proceedings, but did not consistently
participate in these services, which led to the services being terminated. The individual therapy
appointments were conducted online during the COVID-19 pandemic. Respondent was also not
compliant with participating in random drug screens, and at the time of the hearing she was still
testing positive for the presence of multiple prohibited substances, including cocaine and fentanyl.

        Respondent was only partially compliant with her visitation with the children, missing 18
out of 64 scheduled visits before the supplemental petition was filed on May 22, 2020, and missing
58 out of 127 visits after the petition was filed. At the time of the termination hearing in September
2021, respondent had not visited with the children in person since July 2021. Turner also expressed
concern that respondent was under the influence of drugs during visits because random drug
screens taken after visits were positive for drugs. Respondent also failed to obtain stable and
suitable housing for most of the duration of the case. During most of the proceedings she was
living with respondent-father in a relationship that respondent conceded was toxic, or living in the
home of his mother, which was not appropriate for the children because the mother had her own
history with Children’s Protective Services. While respondent worked at a hotel and received
unemployment benefits during a portion of the proceedings, Turner had not received any proof of
respondent’s income since the latter part of 2020.



4
  The trial court’s factual determination regarding the existence of a statutory ground for
termination is reviewed for clear error. In re Trejo, 462 Mich 341, 356; 612 NW2d 407 (2000).
We also review for clear error the trial court’s finding that termination of parental rights is in a
child’s best interests. In re Atchley, ___ Mich App at ___; slip op at 6-7. “A finding is clearly
erroneous if, although there is evidence to support it, this Court is left with a definite and firm
conviction that a mistake has been made.” Id. at ___; slip op at 3 (citation omitted).


                                                 -4-
        Clear and convincing evidence supports the trial court’s finding that the conditions that led
to the adjudication, most notably respondent’s drug addiction, continued to exist and were not
reasonably likely to be rectified within a reasonable period of time considering the children’s ages.
MCL 712A.19b(3)(c)(i). Because only one statutory ground is necessary to terminate parental
rights, we decline to address whether termination was appropriate under MCL 712A.19b(3)(g) and
(j). See In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011).

       Turning to the children’s best interests, MCL 712A.19b(5) provides:

               If the court finds that there are grounds for termination of parental rights
       and that termination of parental rights is in the child’s best interests, the court shall
       order termination of parental rights and order that additional efforts for
       reunification of the child with the parent not be made.

       The focus of the best-interest inquiry is on the child, rather than the parent. In re Schadler,
315 Mich App 406, 411; 890 NW2d 676 (2016). The following factors may be considered when
weighing a child’s best interests:

       [T]he child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. [In re White, 303 Mich App 701, 713-714; 846 NW2d 61
       (2014) (quotation marks omitted).]

         Preliminarily, the record does not support respondent’s assertion that the trial court’s
decision is “devoid of any discussion as to the [children’s] best interests.” On the contrary, the
trial court stated that respondent had completely failed to meaningfully address her substance
abuse addiction, which was the main issue that brought the children into care, and that she was
still struggling with her drug addiction at the time of the termination hearing. The court also
weighed the children’s placement with a relative, their paternal great-grandmother. The trial court
considered that the great-grandmother was willing to adopt the children in the context of weighing
their need for permanency, stability, and finality, as well as that respondent was still abusing drugs
while evaluating the likelihood that respondent would be able to parent the children in the
foreseeable future. The court recognized that respondent shared a bond with her daughters, and
that when she did visit them, the visits went well. However, respondent also missed a substantial
number of visits and the children’s IMH therapist testified that ALB would become anxious and
nervous when she was on her way to attend visits, and AFB did not have an attachment with either
parent. The IMH therapist also stated that the children saw her more often than they saw
respondent. The therapist expressed this concern to respondent, who told her that she understood
the concern, but respondent continued to not attend IMH therapy visits.

        While respondent argues that she should have been given more time to plan, the record
reflects that the children had been in care for 2-1/2 years. Moreover, because of the COVID-19
pandemic, the termination hearing was adjourned several times to allow for an in-person hearing,
which gave respondent even more time to address the barriers to reunification. Indeed, she had


                                                 -5-
more than a year after the supplemental petition was filed to further address and overcome the
barriers to reunification, but was unsuccessful. On this record, the trial court did not clearly err by
finding that termination of respondent’s parental rights was in the children’s best interests.

       Affirmed.

                                                               /s/ Douglas B. Shapiro
                                                               /s/ Michelle M. Rick
                                                               /s/ Kristina Robinson Garrett




                                                 -6-